Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:
In Claim 1, line 6, delete: “an opening” and insert: -- at least one opening --, in order to differentiate between the “opening of a component pickup part” (line 6), which is the narrow passage (Fig. 1A, 21’), and the “opening in a wall of the nozzle” (line 7), which is Item 17.
In Claim 1, line 8, after “the vacuum source and the”, insert: -- at least one --
Appropriate correction is required.

Drawings/Specification
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 1A, the opening (9) of the lower wall (8) has the same label as the pipe (9) of the upper wall (7). Therefore, the opening of the lower wall should be itemized as (8’). Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
If the drawing (Fig. 1A) is corrected, the specification should also be amended (Page 7, paragraph 0041, line 4): after “opening”, delete: “9” and insert: -- 8’ --.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,814,144. Although all the conflicting claims are not identical, they are not patentably distinct from each other because it is merely an obvious variation of the wording of an invention claimed in claims 1-10 of U.S. Patent No. 9,814,144, especially in view of currently applied claim 1 with respect to claim 1 of U.S. Patent No. 9,814,144. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants' disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571) 272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        April 8, 2021